     Mitchell C. Shelowitz (admitted pro hac vice)
 1   SHELOWITZ LAW GROUP PLLC
 2   275 Seventh Avenue, 7th Floor
     New York, New York 10001
 3   Telephone: 212-655-9384
     Facsimile: 212-537-0249
 4   mshelowitz@shelgroup.com
 5
     Erwin J. Shustak
 6   Katherine S. Bowles
     SHUSTAK REYNOLDS & PARTNERS, P.C.
 7   401 West “A” Street, Suite 2200
     San Diego, CA 92101
 8   Telephone: (619) 696-9500
     Facsimile: (619) 615-5290
 9
     eshustak@shufirm.com
10   kbowles@shufirm.com

11   Attorneys for Plaintiff
     Radware, Inc.
12
                                     UNITED STATES DISTRICT COURT
13
                                  NORTHERN DISTRICT OF CALIFORNIA
14
                                               SAN JOSE DIVISION
15
     RADWARE, INC.,                                        CASE NO. 5:19-cv-03835-LHK
16
                               Plaintiff,                  STIPULATED PROTECTIVE ORDER
17
            v.
18
     U.S. TELEPACIFIC CORP. d/b/a TPX
19   COMMUNICATIONS,
20                     Defendant.

21   TPX COMMUNICATIONS,
22                 Counter-Claimant,
         v.
23
     RADWARE, INC.
24
                               Counter-Defendant.
25

26
27

28
                                                        S0119786.11
                                            STIPULATED PROTECTIVE ORDER
                                              CASE NO. 5:19-CV-03835-LHK
 1   1.      PURPOSES AND LIMITATIONS

 2           Disclosure and discovery activity in this action are likely to involve production of

 3   confidential, proprietary, or private information for which special protection from public disclosure

 4   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

 5   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

 6   Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures

 7   or responses to discovery and that the protection it affords from public disclosure and use extends

 8   only to the limited information or items that are entitled to confidential treatment under the

 9   applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below, that

10   this Stipulated Protective Order does not entitle them to file confidential information under seal;

11   Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that will be

12   applied when a party seeks permission from the court to file material under seal.

13   2.      DEFINITIONS

14           2.1     Challenging Party: a Party or Non-Party that challenges the designation of

15   information or items under this Order.

16           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

17   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

18   Civil Procedure 26(c).

19           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

20   as their support staff).

21           2.4     Designating Party: a Party or Non-Party that designates information or items that it

22   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

23   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

24           2.5     Disclosure or Discovery Material: all items or information, regardless of the medium

25   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

26   transcripts, and tangible things), that are produced or generated in disclosures or responses to

27   discovery in this matter.

28
                                                   S0119786.12
                                       STIPULATED PROTECTIVE ORDER
                                         CASE NO. 5:19-CV-03835-LHK
 1          2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

 2   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

 3   consultant in this action.

 4          2.7     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items:

 5   extremely sensitive “Confidential Information or Items,” disclosure of which to another Party or

 6   Non-Party would create a substantial risk of serious harm that could not be avoided by less

 7   restrictive means.

 8          2.8     House Counsel: attorneys who are employees of a party to this action. House

 9   Counsel does not include Outside Counsel of Record or any other outside counsel.

10          2.9     Non-Party: any natural person, partnership, corporation, association, or other legal

11   entity not named as a Party to this action.

12          2.10    Outside Counsel of Record: attorneys who are not employees of a party to this action

13   but are retained to represent or advise a party to this action and have appeared in this action on

14   behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

15          2.11    Party: any party to this action, including all of its officers, directors, employees,

16   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

17          2.12    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

18   Material in this action.

19          2.12    Professional Vendors: persons or entities that provide litigation support services

20   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

21   storing, or retrieving data in any form or medium) and their employees and subcontractors.

22          2.13    Protected Material: any Disclosure or Discovery Material that is designated as

23   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

24          2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a

25   Producing Party.

26          2.15    Inadvertent Production Material: Disclosure or Discovery Material that is subject to

27   a claim of attorney-client privilege, attorney work product protection, or any other applicable

28   protection from discovery that is inadvertently produced or disclosed in this action.
                                                   S0119786.13
                                       STIPULATED PROTECTIVE ORDER
                                         CASE NO. 5:19-CV-03835-LHK
 1   3.     SCOPE

 2          The protections conferred by this Stipulation and Order cover not only Protected Material (as

 3   defined above), but also (1) any information copied or extracted from Protected Material; (2) all

 4   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

 5   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

 6   However, the protections conferred by this Stipulation and Order do not cover the following

 7   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

 8   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

 9   publication not involving a violation of this Order, including becoming part of the public record

10   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

11   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

12   information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

13   Protected Material at trial shall be governed by a separate agreement or order.

14   4.     DURATION

15          Even after final disposition of this litigation, the confidentiality obligations imposed by this

16   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

17   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

18   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

19   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

20   time limits for filing any motions or applications for extension of time pursuant to applicable law.

21   5.     DESIGNATING PROTECTED MATERIAL

22          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or

23   Non-Party that designates information or items for protection under this Order must take care to

24   limit any such designation to specific material that qualifies under the appropriate standards. To the

25   extent it is practical to do so, the Designating Party must designate for protection only those parts of

26   material, documents, items, or oral or written communications that qualify – so that other portions of

27   the material, documents, items, or communications for which protection is not warranted are not

28   swept unjustifiably within the ambit of this Order.
                                                   S0119786.14
                                       STIPULATED PROTECTIVE ORDER
                                         CASE NO. 5:19-CV-03835-LHK
 1          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

 2   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

 3   encumber or retard the case development process or to impose unnecessary expenses and burdens on

 4   other parties) expose the Designating Party to sanctions.

 5          If it comes to a Designating Party’s attention that information or items that it designated for

 6   protection do not qualify for protection at all or do not qualify for the level of protection initially

 7   asserted, that Designating Party must promptly notify all other parties that it is withdrawing the

 8   mistaken designation.

 9          5.2      Manner and Timing of Designations. Except as otherwise provided in this Order

10   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

11   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

12   designated before the material is disclosed or produced.

13          Designation in conformity with this Order requires:

14                (a) for information in documentary form (e.g., paper or electronic documents, but

15   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

16   affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

17   ONLY” to each page that contains protected material. If only a portion or portions of the material on

18   a page qualifies for protection, the Producing Party also must clearly identify the protected portion(s)

19   (e.g., by making appropriate markings in the margins) and must specify, for each portion, the level

20   of protection being asserted.

21          A Party or Non-Party that makes original documents or materials available for inspection

22   need not designate them for protection until after the inspecting Party has indicated which material it

23   would like copied and produced. During the inspection and before the designation, all of the material

24   made available for inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’

25   EYES ONLY.” After the inspecting Party has identified the documents it wants copied and

26   produced, the Producing Party must determine which documents, or portions thereof, qualify for

27   protection under this Order. Then, before producing the specified documents, the Producing Party

28   must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
                                                   S0119786.15
                                       STIPULATED PROTECTIVE ORDER
                                         CASE NO. 5:19-CV-03835-LHK
 1   ATTORNEYS’ EYES ONLY”) to each page that contains Protected Material. If only a portion or

 2   portions of the material on a page qualifies for protection, the Producing Party also must clearly

 3   identify the protected portion(s) (e.g., by making appropriate markings in the margins) and must

 4   specify, for each portion, the level of protection being asserted.

 5              (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

 6   Designating Party identify on the record, before the close of the deposition, hearing, or other

 7   proceeding, all protected testimony and specify the level of protection being asserted. When it is

 8   impractical to identify separately each portion of testimony that is entitled to protection and it

 9   appears that substantial portions of the testimony may qualify for protection, the Designating Party

10   may invoke on the record (before the deposition, hearing, or other proceeding is concluded) a right

11   to have up to 21 days to identify the specific portions of the testimony as to which protection is

12   sought and to specify the level of protection being asserted. Only those portions of the testimony that

13   are appropriately designated for protection within the 21 days shall be covered by the provisions of

14   this Stipulated Protective Order. Alternatively, a Designating Party may specify, at the deposition or

15   up to 21 days afterwards if that period is properly invoked, that the entire transcript shall be treated

16   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

17          Parties shall give the other parties notice if they reasonably expect a deposition, hearing or

18   other proceeding to include Protected Material so that the other parties can ensure that only

19   authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”

20   (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

21   shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL

22   – ATTORNEYS’ EYES ONLY.”

23          Transcripts containing Protected Material shall have an obvious legend on the title page

24   that the transcript contains Protected Material, and the title page shall be followed by a list of all

25   pages (including line numbers as appropriate) that have been designated as Protected Material and

26   the level of protection being asserted by the Designating Party. The Designating Party shall inform

27   the court reporter of these requirements. Any transcript that is prepared before the expiration of a

28   21-day period for designation shall be treated during that period as if it had been designated
                                                   S0119786.16
                                       STIPULATED PROTECTIVE ORDER
                                         CASE NO. 5:19-CV-03835-LHK
 1   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise

 2   agreed. After the expiration of that period, the transcript shall be treated only as actually

 3   designated.

 4                (c) for information produced in some form other than documentary and for any other

 5   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

 6   containers in which the information or item is stored the legend “CONFIDENTIAL” or “HIGHLY

 7   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or portions of the information

 8   or item warrant protection, the Producing Party, to the extent practicable, shall identify the protected

 9   portion(s) and specify the level of protection being asserted.

10          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

11   designate qualified information or items does not, standing alone, waive the Designating Party’s

12   right to secure protection under this Order for such material. Upon timely correction of a

13   designation, the Receiving Party must make reasonable efforts to assure that the material is treated in

14   accordance with the provisions of this Order.

15   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

16          6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of

17   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

18   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens,

19   or a significant disruption or delay of the litigation, a Party does not waive its right to challenge a

20   confidentiality designation by electing not to mount a challenge promptly after the original

21   designation is disclosed.

22          6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution process

23   by providing written notice of each designation it is challenging and describing the basis for each

24   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

25   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

26   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

27   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

28   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging
                                                   S0119786.17
                                       STIPULATED PROTECTIVE ORDER
                                         CASE NO. 5:19-CV-03835-LHK
 1   Party must explain the basis for its belief that the confidentiality designation was not proper and

 2   must give the Designating Party an opportunity to review the designated material, to reconsider the

 3   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

 4   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

 5   has engaged in this meet and confer process first or establishes that the Designating Party is

 6   unwilling to participate in the meet and confer process in a timely manner.

 7          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

 8   intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil

 9   Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the

10   initial notice of challenge or within 14 days of the parties agreeing that the meet and confer process

11   will not resolve their dispute, whichever is earlier. Each such motion must be accompanied by a

12   competent declaration affirming that the movant has complied with the meet and confer

13   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a

14   motion including the required declaration within 21 days (or 14 days, if applicable) shall

15   automatically waive the confidentiality designation for each challenged designation. In addition, the

16   Challenging Party may file a motion challenging a confidentiality designation at any time if there is

17   good cause for doing so, including a challenge to the designation of a deposition transcript or any

18   portions thereof. Any motion brought pursuant to this provision must be accompanied by a

19   competent declaration affirming that the movant has complied with the meet and confer

20   requirements imposed by the preceding paragraph.

21          The burden of persuasion in any such challenge proceeding shall be on the Designating

22   Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

23   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

24   Unless the Designating Party has waived the confidentiality designation by failing to file a motion to

25   retain confidentiality as described above, all parties shall continue to afford the material in question

26   the level of protection to which it is entitled under the Producing Party’s designation until the court

27   rules on the challenge.

28
                                                   S0119786.18
                                       STIPULATED PROTECTIVE ORDER
                                         CASE NO. 5:19-CV-03835-LHK
 1   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

 2          7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed or

 3   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

 4   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

 5   the categories of persons and under the conditions described in this Order. When the litigation has

 6   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

 7   DISPOSITION).

 8          Protected Material must be stored and maintained by a Receiving Party at a location and in a

 9   secure manner that ensures that access is limited to the persons authorized under this Order.

10          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

11   the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

12   information or item designated “CONFIDENTIAL” only to:

13                (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

14   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

15   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

16   attached hereto as Exhibit A;

17                (b) the officers, directors, and employees (including House Counsel) of the Receiving

18   Party to whom disclosure is reasonably necessary for this litigation and who have signed the

19   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

20                (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

21   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

22   to Be Bound” (Exhibit A);

23                (d) the court and its personnel;

24                (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

25   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

26   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

27                (f) during their depositions, witnesses in the action to whom disclosure is reasonably

28   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
                                                    S0119786.19
                                        STIPULATED PROTECTIVE ORDER
                                          CASE NO. 5:19-CV-03835-LHK
 1   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

 2   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

 3   bound by the court reporter and may not be disclosed to anyone except as permitted under this

 4   Stipulated Protective Order.

 5                (g) the author or recipient of a document containing the information or a custodian or

 6   other person who otherwise possessed or knew the information.

 7          7.3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

 8   Information or Items. Unless otherwise ordered by the court or permitted in writing by the

 9   Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY

10   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

11                (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

12   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for

13   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is

14   attached hereto as Exhibit A;

15                (b) House Counsel to the undersigned Parties and the paralegals, clerical, and secretarial

16   staff employed by such House Counsel to whom disclosure is reasonably necessary for this litigation

17   and who have has signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

18                (c) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for this

19   litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), and

20   (3) as to whom the procedures set forth in paragraph 7.4(a)(1), below, have been followed;

21                (d) the court and its personnel;

22                (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

23   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

24   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

25                (f) the author or recipient of a document containing the information or a custodian or

26   other person who otherwise possessed or knew the information.

27

28
                                                   S0119786.110
                                        STIPULATED PROTECTIVE ORDER
                                          CASE NO. 5:19-CV-03835-LHK
 1          7.4      Procedures for Approving or Objecting to Disclosure of “HIGHLY CONFIDENTIAL

 2   – ATTORNEYS’ EYES ONLY” Information to Experts.

 3                (a) Unless otherwise ordered by the court or agreed to in writing by the Designating

 4   Party, a Party that seeks to disclose to an Expert (as defined in this Order) any information or item

 5   that has been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to

 6   paragraph 7.3(c) first must make a written request to the Designating Party that (1) identifies the

 7   general categories of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information

 8   that the Receiving Party seeks permission to disclose to the Expert, (2) sets forth the full name of the

 9   Expert and the city and state of his or her primary residence, (3) attaches a copy of the Expert’s

10   current resume, (4) identifies the Expert’s current employer(s), (5) identifies each person or entity

11   from whom the Expert has received compensation or funding for work in his or her areas of

12   expertise or to whom the expert has provided professional services, including in connection with a

13   litigation, at any time during the preceding five years, and (6) identifies (by name and number of the

14   case, filing date, and location of court) any litigation in connection with which the Expert has offered

15   expert testimony, including through a declaration, report, or testimony at a deposition or trial, during

16   the preceding five years.

17                (b) A Party that makes a request and provides the information specified in the preceding

18   respective paragraph may disclose the subject Protected Material to the identified Expert unless,

19   within 14 days of delivering the request, the Party receives a written objection from the Designating

20   Party. Any such objection must set forth in detail the grounds on which it is based.

21                (c) A Party that receives a timely written objection must meet and confer with the

22   Designating Party (through direct voice to voice dialogue) to try to resolve the matter by agreement

23   within seven days of the written objection. If no agreement is reached, the Party seeking to make the

24   disclosure to the Expert may file a motion as provided in Civil Local Rule 7 (and in compliance with

25   Civil Local Rule 79-5, if applicable) seeking permission from the court to do so. Any such motion

26   must describe the circumstances with specificity, set forth in detail the reasons why the disclosure to

27   the Expert is reasonably necessary, assess the risk of harm that the disclosure would entail, and

28   suggest any additional means that could be used to reduce that risk. In addition, any such motion
                                                  S0119786.111
                                       STIPULATED PROTECTIVE ORDER
                                         CASE NO. 5:19-CV-03835-LHK
 1   must be accompanied by a competent declaration describing the parties’ efforts to resolve the matter

 2   by agreement (i.e., the extent and the content of the meet and confer discussions) and setting forth

 3   the reasons advanced by the Designating Party for its refusal to approve the disclosure.

 4              In any such proceeding, the Party opposing disclosure to the Expert shall bear the burden

 5   of proving that the risk of harm that the disclosure would entail (under the safeguards proposed)

 6   outweighs the Receiving Party’s need to disclose the Protected Material to its Expert.

 7   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 8          LITIGATION

 9          If a Party is served with a subpoena or a court order issued in other litigation that compels

10   disclosure of any information or items designated in this action as “CONFIDENTIAL” or “HIGHLY

11   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:

12              (a) promptly notify in writing the Designating Party. Such notification shall include a

13   copy of the subpoena or court order;

14              (b) promptly notify in writing the party who caused the subpoena or order to issue in the

15   other litigation that some or all of the material covered by the subpoena or order is subject to this

16   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

17              (c) cooperate with respect to all reasonable procedures sought to be pursued by the

18   Designating Party whose Protected Material may be affected.

19              If the Designating Party timely seeks a protective order, the Party served with the

20   subpoena or court order shall not produce any information designated in this action as

21   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a

22   determination by the court from which the subpoena or order issued, unless the Party has obtained

23   the Designating Party’s permission. The Designating Party shall bear the burden and expense of

24   seeking protection in that court of its confidential material – and nothing in these provisions should

25   be construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful

26   directive from another court.

27

28
                                                  S0119786.112
                                       STIPULATED PROTECTIVE ORDER
                                         CASE NO. 5:19-CV-03835-LHK
 1   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

 2          LITIGATION

 3              (a) The terms of this Order are applicable to information produced by a Non-Party in this

 4   action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

 5   EYES ONLY.” Such information produced by Non-Parties in connection with this litigation is

 6   protected by the remedies and relief provided by this Order. Nothing in these provisions should be

 7   construed as prohibiting a Non-Party from seeking additional protections.

 8              (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

 9   Party’s confidential information in its possession, and the Party is subject to an agreement with the

10   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

11                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or

12   all of the information requested is subject to a confidentiality agreement with a Non-Party;

13                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

14   this litigation, the relevant discovery request(s), and a reasonably specific description of the

15   information requested; and

16                  (3) make the information requested available for inspection by the Non-Party.

17              (c) If the Non-Party fails to object or seek a protective order from this court within 14

18   days of receiving the notice and accompanying information, the Receiving Party may produce the

19   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely

20   seeks a protective order, the Receiving Party shall not produce any information in its possession or

21   control that is subject to the confidentiality agreement with the Non-Party before a determination by

22   the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

23   seeking protection in this court of its Protected Material.

24   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

25          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

26   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

27   the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

28   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
                                                  S0119786.113
                                       STIPULATED PROTECTIVE ORDER
                                         CASE NO. 5:19-CV-03835-LHK
 1   inform the person or persons to whom unauthorized disclosures were made of all the terms of this

 2   Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

 3   Be Bound” that is attached hereto as Exhibit A.

 4   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 5          MATERIAL

 6              (a) Pursuant to Federal Rule of Evidence 502(d), in the event that Inadvertent Production

 7   Material is produced or disclosed, such inadvertent production or disclosure shall in no way

 8   prejudice or otherwise constitute a waiver of, or estoppel as to, any claim of attorney-client privilege,

 9   attorney work product protection, or other applicable protection in this case or any other federal or

10   state proceeding, provided that the Producing Party shall notify the Receiving Party in writing of

11   such protection or privilege promptly after the Producing Party discovers such materials have been

12   inadvertently produced.

13              (b) If a claim of inadvertent production is made, pursuant to this Stipulated Protective

14   Order, with respect to Discovery Material then in the custody of another Party, that Party shall: (i)

15   refrain from any further examination or disclosure of the claimed Inadvertent Production Material;

16   (ii) promptly make a good-faith effort to return the claimed Inadvertent Production Material and all

17   copies thereof (including summaries and excerpts) to counsel for the Producing Party, or destroy all

18   such claimed Inadvertent Production Material (including summaries and excerpts) and certify in

19   writing to that fact; and (iii) not disclose or use the claimed Inadvertent Production Material for any

20   purpose until further order of the Court expressly authorizing such use.

21              (c) A Party may move the Court for an order compelling production of the Inadvertent

22   Production Material on the ground that it is not, in fact, privileged or protected. The motion shall be

23   filed under seal and shall not assert as a ground for entering such an order the fact or circumstance of

24   the inadvertent production. Any effort to file under seal pursuant to this paragraph must comply with

25   Civil Local Rule 79-5. The Producing Party retains the burden of establishing the privileged or

26   protected nature of any inadvertently disclosed or produced information. While such a motion is

27   pending, the Inadvertent Production Material at issue shall be treated in accordance with Paragraph

28   11(b) above.
                                                  S0119786.114
                                       STIPULATED PROTECTIVE ORDER
                                         CASE NO. 5:19-CV-03835-LHK
 1   12.    MISCELLANEOUS

 2          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek

 3   its modification by the court in the future.

 4          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order

 5   no Party waives any right it otherwise would have to object to disclosing or producing any

 6   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

 7   Party waives any right to object on any ground to use in evidence of any of the material covered by

 8   this Protective Order.

 9          12.3    Filing Protected Material. Without written permission from the Designating Party or a

10   court order secured after appropriate notice to all interested persons, a Party may not file in the

11   public record in this action any Protected Material. A Party that seeks to file under seal any Protected

12   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal

13   pursuant to a court order authorizing the sealing of the specific Protected Material at issue. Pursuant

14   to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing that the

15   Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled to

16   protection under the law. If a Receiving Party's request to file Protected Material under seal pursuant

17   to Civil Local Rule 79-5(e) is denied by the court, then the Receiving Party may file the Protected

18   Material in the public record pursuant to Civil Local Rule 79-5(e)(2) unless otherwise instructed by

19   the court.

20   13.    FINAL DISPOSITION

21          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

22   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

23   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

24   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

25   the Protected Material is returned or destroyed, the Receiving Party must submit a written

26   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

27   by the 60 -day deadline that (1) identifies (by category, where appropriate) all the Protected Material

28   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,
                                                  S0119786.115
                                       STIPULATED PROTECTIVE ORDER
                                         CASE NO. 5:19-CV-03835-LHK
 1   abstracts, compilations, summaries or any other format reproducing or capturing any of the Protected

 2   Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all

 3   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

 4   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

 5   and expert work product, even if such materials contain Protected Material. Any such archival copies

 6   that contain or constitute Protected Material remain subject to this Protective Order as set forth in

 7   Section 4 (DURATION).

 8   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 9   DATED: December 19, 2019                              /s/ Mitchell C. Shelowitz
                                                           Mitchell C. Shelowitz
10                                                         SHELOWITZ LAW GROUP PLLC
11
                                                           Attorneys for Plaintiff
12                                                         Radware, Inc.

13   DATED: December 19, 2019                              /s/ Joshua Jessen
14                                                         Joshua Jessen
                                                           GIBSON, DUNN & CRUTCHER LLP
15
                                                           Attorneys for Defendant
16                                                         U.S. TELEPACIFIC CORP.
17                                                         (nka TPX COMMUNICATIONS)

18                                     ATTORNEY ATTESTATION
19          Pursuant to Civil Local Rule 5-1, I, Mitchell C. Shelowitz, hereby attest that concurrence
20   in the filing of this document has been obtained from Joshua A. Jessen.
21   Dated: December 19, 2019
                                                           /s/ Mitchell C. Shelowitz
22
                                                           Mitchell C. Shelowitz
23

24

25   PURSUANT TO STIPULATION, IT IS SO ORDERED.

26
27   DATED: December 26, 2019
                                                       United States District/Magistrate Judge
28
                                                  S0119786.116
                                       STIPULATED PROTECTIVE ORDER
                                         CASE NO. 5:19-CV-03835-LHK
 1                                                 EXHIBIT A

 2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3   I, _____________________________ [print or type full name], of _________________ [print or

 4   type full address], declare under penalty of perjury that I have read in its entirety and understand the

 5   Stipulated Protective Order that was issued by the United States District Court for the Northern

 6   District of California on [date] in the case of Radware, Inc. v. U.S. TELEPACIFIC CORP. d/b/a

 7   TPX COMMUNICATIONS, CASE NO. 5:19-cv-03835-LHK. I agree to comply with and to be

 8   bound by all the terms of this Stipulated Protective Order and I understand and acknowledge that

 9   failure to so comply could expose me to sanctions and punishment in the nature of contempt. I

10   solemnly promise that I will not disclose in any manner any information or item that is subject to this

11   Stipulated Protective Order to any person or entity except in strict compliance with the provisions of

12   this Order.

13   I further agree to submit to the jurisdiction of the United States District Court for the Northern

14   District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even

15   if such enforcement proceedings occur after termination of this action.

16   I hereby appoint __________________________ [print or type full name] of

17   _______________________________________ [print or type full address and telephone number] as

18   my California agent for service of process in connection with this action or any proceedings related

19   to enforcement of this Stipulated Protective Order.

20   Date: ______________________________________

21   City and State where sworn and signed: _________________________________

22   Printed name: _______________________________

23   Signature: __________________________________

24

25

26
27

28
                                                  S0119786.117
                                       STIPULATED PROTECTIVE ORDER
                                         CASE NO. 5:19-CV-03835-LHK
